Citation Nr: 0325396	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pansinusitis.  

2.  Entitlement to an increased (compensable) rating for a 
fungal infection of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In accordance with his prior requests of December 2000 and 
July 2002, the appellant was scheduled to appear at the RO 
for a video conference to be held on March 5, 2003.  In 
February 2003, after the claims file had been forwarded to 
the Board for review in connection with the video conference, 
the appellant wrote to the RO to decline the video conference 
and to request that he be scheduled for a Travel Board 
hearing to be held at the RO before a Veterans Law Judge from 
the Board.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge in accordance with the docket 
number of this appeal.  He and his 
representative should be provided the 
required 30-day written notice of the 
scheduled time and place of the hearing.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




